Case 20-12141-mdc   Doc 74   Filed 03/02/21 Entered 03/02/21 12:40:26   Desc Main
                             Document     Page 1 of 5
Case 20-12141-mdc   Doc 74   Filed 03/02/21 Entered 03/02/21 12:40:26   Desc Main
                             Document     Page 2 of 5
Case 20-12141-mdc   Doc 74   Filed 03/02/21 Entered 03/02/21 12:40:26   Desc Main
                             Document     Page 3 of 5
Case 20-12141-mdc   Doc 74   Filed 03/02/21 Entered 03/02/21 12:40:26   Desc Main
                             Document     Page 4 of 5
Case 20-12141-mdc   Doc 74   Filed 03/02/21 Entered 03/02/21 12:40:26   Desc Main
                             Document     Page 5 of 5
